Ms. Cathyrn E. Hinshaw Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on the following question:
  Under Arkansas Code Annotated 24-11-801 et. seq., if a member of a local fire pension plan is also an eligible beneficiary of a deceased firefighter of the same pension plan, may he or she draw both a pension benefit, upon completing the required service, and draw a benefit as a beneficiary?
It is my opinion that the answer to this question is "yes." A member is clearly entitled to a retirement benefit upon completing the required service, as outlined in A.C.A. §24-11-818 (Supp. 1989). Subsection (b) of § 24-11-818 states that "[t]he right to participate in the fund shall become a vested right. . . ." It thus seems clear that the receipt of a benefit as a beneficiary will not affect the member's right to receive a pension benefit upon retirement.
Nor have we found any provision that would prevent a retirant from also receiving a benefit as a beneficiary. Such a prohibition would, in my opinion, have to appear in this body of law in order to be effective. It is well-established that pension acts must ordinarily be liberally construed in favor of those to be benefitted. See
generally Looper v. Gordon, 201 Ark. 841, 147 S.W.2d 24
(1941). It is significant to note in this regard that the definition of "beneficiary" under the Arkansas Local Police 
Fire Retirement System specifically excludes a "retirant." A.C.A. § 24-10-102(21). No such exclusion appears under A.C.A. §24-11-801 et seq. Rather, § 24-11-816 (a)(1) (Supp 1989) simply states that each fire fighter who desires that he and his beneficiaries participate in the fund shall file a statement to that effect. Section 24-11-820 (Supp. 1989) then sets forth the benefits to be paid to the spouse and/or children of a deceased member. Subsection (c) states that "[i]t is the intention of this act that all spouses and dependant children of full-paid, part-paid, and volunteer fire fighters shall receive at least the minimum benefits prescribed in this section. . . ." There is no limitation with respect to a beneficiary's status as a member or retirant.
We must therefore conclude that a member may draw a pension benefit upon retirement, and also draw a benefit as a beneficiary.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:eaw